Citation Nr: 0704324	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-30 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lauren Aileen Morris, Legal Intern







INTRODUCTION

The veteran had active military service from August 1967 to 
March 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for PTSD resulting 
from stressors experienced while he served in Vietnam.  The 
veteran states that in Vietnam he witnessed numerous 
instances of gunfire and bombings.  In one of these alleged 
bombings, the barracks next to his was destroyed, killing 
several coworkers and colleagues.  The veteran also reports 
seeing bloody patients with their insides exposed and missing 
body parts, along with having to clean laundry soiled with 
blood, human remains, and body tissue while working at the 
36th Evacuation Hospital.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), and a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

VA outpatient reports show a diagnosis of PTSD.  The service 
medical and personnel records show that the veteran had 
service in Vietnam from January 1968 to February 1969, and 
was stationed at the 36th Evacuation Hospital, Vietnam doing 
laundry as a dryer specialist.  His service records also note 
the Tet Counter Offensive Campaign.

While some of the veteran's alleged in-stressors cannot be 
verified, the veteran has identified several details which 
potentially could be verified and others, given his military 
occupational specialty, that are credible.  The veteran is 
competent to say that he was exposed to body tissue and blood 
from soiled linens as a result of his duties at the hospital.  
While his lay statements alone are insufficient to establish 
service connection, they are for consideration in determining 
whether the veteran has a current diagnosis of PTSD.  Thus, a 
VA examination to ascertain such is needed.

Additionally, the Board acknowledges that the RO has asked 
the veteran on several occasions to provide specific 
information regarding the dates, times, places, and unit 
assignments that are pertinent to verify his alleged in-
service stressors.  The veteran has not been fully compliant.  
However, because the veteran asserts that a barrack next to 
his barracks was destroyed, killing several co-workers and 
colleagues at the 36th Evacuation Hospital and the service 
records show that he was stationed at that facility from 
January 1968 to February 1969, the Board finds that an 
attempt to confirm the veteran's alleged in-service stressor 
with the U.S. Army and Joint Services Records Research Center 
(JSRRC) during that time period should be made.  

The Board notes that if the veteran wishes assistance with 
substantiating his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, any 
information he has in this regard must be presented.

Accordingly, the case is REMANDED for the following action:

1.  Review the file and prepare a summary 
of the alleged stressors related to the 
veteran's service.  This summary and a 
copy of all of the veteran's service 
documents associated with the claims file 
should be sent to the U.S. Army and Joint 
Services Records Research Center (JSRRC), 
7798 Cissna Road, Springfield, Virginia 
22150.  Ask the JSRRC to verify the 
veteran's alleged in-service stressor 
regarding the bombing of a barrack unit 
near the 36th Evacuation Hospital from 
January 1968 to February 1969.  All 
documentation received in response from 
the JSRRC should be included in the claims 
folder.

2.  Following completion of the foregoing 
development, schedule the veteran for a 
psychiatric VA examination.  After 
reviewing the veteran's claims folder and 
noting such, in accordance with DSM-IV, 
the examiner should ascertain whether the 
veteran currently has PTSD.  If PTSD is 
diagnosed, the examiner should identify 
the verified stressor(s) that form(s) the 
basis for that diagnosis.  If PTSD is not 
diagnosed, the examiner should so state.  
Any explanation for any conclusions 
reached should be provided.  

3.  Following completion of the above, the 
RO should readjudicate the veteran's 
claim.  If the claim remains denied, he 
and his representative should be furnished 
a supplemental statement of the case and 
be provided an opportunity to respond.  
The case should then be returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



